Citation Nr: 1020803	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board recognizes that the Veteran's claim was first 
denied by a February 2006 rating decision.  However, the 
Veteran submitted additional evidence in May 2006 and the 
Veteran's claim was readjudicated by the June 2006 rating 
decision.  The Veteran submitted a timely notice of 
disagreement with respect to the June 2006 rating decision 
and, therefore, the June 2006 rating decision is on appeal.  

In March 2010, the Veteran presented testimony at a personal 
hearing conducted by the use of video conference equipment at 
the Muskogee, Oklahoma RO before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript of this hearing is in the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To provide a VA examination.  

The record reveals that the Veteran was not afforded a VA 
examination with respect to his claim for service connection 
for a right knee condition.  VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.              38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  Id.

After a review of the record, the Board finds that the 
Veteran must be afforded a VA examination.  The service 
treatment records show that the Veteran suffered an injury to 
the right knee in February 1975.  The service treatment 
record noted that the Veteran made a movement while playing 
football and heard a pop.  The examining physician noted that 
the Veteran's patella popped out.  There was minimal 
effusion, good range of motion, and moderate tenderness.  The 
assessment was listed as sprain.  A March 1975 record shows 
that the Veteran had a genu varus injury to the right knee 
and his knee was placed in a cylinder cast for two weeks.  
There was medial joint space tenderness.  In another March 
1975 record, it was noted that the Veteran was out of his 
cast and the Veteran exhibited extension from 0 to 5 degrees 
and his flexion was within normal limits.  There was minimal 
effusion.  The Board does acknowledge that the July 1975 
separation examination report shows that the Veteran's lower 
extremities were clinically evaluated as normal.  However, in 
the concurrent report of medical history, the Veteran checked 
yes as to having experienced a trick or locked knee.  In 
addition, the record shows that the Veteran has a current 
right knee disability.  The May 2006 MRI shows findings of a 
tear of the anterior cruciate ligament, vertical tear 
posterior horn medial meniscus and thinning, and mild 
osteoarthritis.  On the other hand, the Board observes that 
the record does not contain any evidence of medical treatment 
for many years after service and the private treatment 
records documenting surgery to his right knee were not 
available.  See hearing transcript.  However, the Veteran has 
testified that he experienced pain in his right knee since 
separation from active service and that it has gotten worse 
over time.  Specifically, he stated that he wore a brace 
after service and that his knee was also injured during a 
softball game in 1984 or 1985.  Yet, with respect to the 
third factor above, the medical evidence does not reveal a 
nexus opinion relating the Veteran's current disability to 
active service.  The Court has stated, however, that this 
third element requires a "low threshold" and requires only 
that the evidence "indicates" that there may be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that indicate that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has 
consistently stated that he has experienced right knee pain 
since service.  See Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  As such, the Board finds that the low threshold 
has been met and a VA examination is necessary to adjudicate 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee condition that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records.  The examiner 
should list the diagnoses with respect to 
the Veteran's right knee.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that any right knee condition is causally 
or etiologically related to the Veteran's 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

In rendering the opinion, the examiner 
should not resort to mere speculation, but 
rather should consider that the phrase 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of an 
event, injury, or disease incurred in 
service, the examiner should state whether 
it is at least as likely that the current 
disability is the result of an event, 
injury, or disease incurred in service as 
opposed to its being the result of some 
other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


